Citation Nr: 0100603	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the No. Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA).

At the June 1999 hearing, the veteran's representative raised 
the issue of increased ratings for the service-connected 
disabilities.  This is referred to the RO for appropriate 
action.  


REMAND

After a review of the record, the Board finds that further 
examinations relating to the veteran's service-connected 
disorders and an opinion from the examiner(s) as to 
functional and industrial impairment caused by the 
service-connected disabilities are needed. 

The record contains both educational (May and October 1998) 
and VA medical comments (December 1997 VA examination report) 
concerning the veteran's employability.  An opinion is needed 
regarding the impact of the veteran's service connected 
disabilities on employability.  Furthermore, the record shows 
that the veteran reports that he has been receiving ongoing 
treatment and has been scheduled for future VA treatment for 
his service connected disabilities.  The Board has a duty to 
assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(duty to assist may include contemporaneous and comprehensive 
VA medical examination).  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) notes that when a TDIU claim 
is presented, a VA examining physician should generally 
address the extent of functional and industrial impairment 
from the veteran's service-connected disabilities.  Gary v. 
Brown, 7 Vet. App. 229, 232 (1994); citing Martin (Roy) v. 
Brown, 4 Vet. App. 136, 140 (1993).

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the VA and any 
private medical records for treatment of 
the veteran's service connected 
disabilities since May 1999 which have 
not already been associated with the 
claims folder.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, and 
associate it with the claims folder.

3.  The veteran should be afforded 
appropriate VA examinations for all 
service-connected disabilities for the 
purpose of ascertaining the severity of 
the service-connected disabilities and 
the functional impairment due to the 
service-connected disabilities.  Each 
examiner is requested to express a 
medical opinion as to the degree of 
functional and industrial impairment.  
Each examiner's report should also 
include a complete rationale for all 
conclusions reached.  The claims folder 
should be made available to the 
examiner(s) for review.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



